This is an action in equity brought in the United States Court for the Western District of the Indian Territory at Tulsa by plaintiffs, wherein that court, on the 23d of July, 1907, rendered and entered judgment dismissing plaintiffs' petition. On the 17th day of July, 1908, plaintiffs presented to the Honorable Chief Justice of this court their petition praying an appeal from said judgment, which was allowed. Thereafter, on the 18th day of July, 1908, a transcript of the record, together with said petition, was filed in this court. Defendants have moved this court to dismiss the appeal upon the ground that same was not taken *Page 867 
within the period of six months from the date of entry of judgment, the time allowed for taking an appeal by the statutes in force in the Indian Territory at the time of the rendition and entry of judgment.
This question was presented to and passed upon by the court in Moberly v. Roth et al. (decided at this term of the court),ante, p. 856, 102 P. 182, and there decided favorably to the contention of the defendants.
The reasoning and rule of the court in that case is applicable to this, and it therefore follows that the motion to dismiss should be sustained.
All the Justices concur.